         Case 4:19-cv-00717-JST Document 41 Filed 05/22/19 Page 1 of 7



 1   Dean M. Harvey (SBN 250298)
     Katherine C. Lubin (SBN 259826)
 2   Adam Gitlin (SBN 317047)
     Yaman Salahi (SBN 288752)
 3   LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
     275 Battery Street, 29th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 956-1000
 5   dharvey@lchb.com
     kbenson@lchb.com
 6   agitlin@lchb.com
     ysalahi@lchb.com
 7
     Attorneys for individual and representative
 8   Plaintiffs Shonetta Crain and Kira Serna
 9   (Additional counsel listed below)
10                               UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13

14   IN RE CALIFORNIA BAIL BOND                     Master Case No. 3:19-CV-00717-JST
     ANTITRUST LITIGATION
15                                                  CLASS ACTION
16   THIS DOCUMENT RELATES TO:
                                                    PLAINTIFFS’ REPLY IN SUPPORT OF
17   All Actions                                    THEIR JOINT MOTION FOR
                                                    APPOINTMENT OF INTERIM
18                                                  CLASS COUNSEL
19
                                                    Date:         June 6, 2019
20                                                  Time:         2:00p.m.
                                                    Location:     Courtroom 9
21                                                  Judge:        The Honorable Jon S. Tigar

22

23

24

25

26

27

28
                                                                 PLAINTIFFS’ REPLY ISO JOINT MOTION FOR
     1728226.1                                                  APPOINTMENT OF INTERIM CLASS COUNSEL
                                                                                         3:19-CV-00717-JST
         Case 4:19-cv-00717-JST Document 41 Filed 05/22/19 Page 2 of 7



 1               Defendants oppose Plaintiffs’ Joint Motion for Appointment of Interim Class Counsel, but
 2   not because Plaintiffs’ counsel fail to meet any relevant requirement of Federal Rule of Civil
 3   Procedure 23(g). Instead, Defendants contend that appointing interim class counsel is
 4   unnecessary, because there has been insufficient “discord” or “conflict” among Plaintiffs’
 5   counsel. Dkt. 40 at 2. The Court should reject Defendants’ argument and grant the Joint Motion.
 6               First, it is odd to be criticized for coordinating with competing plaintiffs’ counsel too well.
 7   Indeed, when selecting interim class counsel, courts will often require applicants to demonstrate
 8   their abilities to work cooperatively with co-counsel. See, e.g., Pretrial Order No. 1, In re:
 9   Generic Pharmaceuticals Pricing Antitrust Litig., Case No. 16-md-02724-CMR (E.D. Pa.
10   Aug. 15, 2016), Dkt. 2 at 6 (“The main criteria” for leadership consideration “will be willingness
11   and availability to commit to a time-consuming project, ability to work cooperatively with others,
12   and professional experience in this type of litigation.”) (emphasis added). A demonstrated ability
13   to work well with others should weigh in favor of a leadership appointment, not against it.
14               This case is nothing like Imran v. Vital Pharm., Inc., No. 18-CV-05758-JST, 2019 WL
15   1509180 (N.D. Cal. Apr. 5, 2019), in which this Court recently denied a motion for appointment
16   of interim class counsel. There, plaintiffs’ counsel intended to cooperate with each other from the
17   outset of the cases. Id. at *10. Here, the two underlying actions were filed in different courts by
18   different counsel. At the start these were rival cases seeking to represent nearly the same class on
19   essentially the same legal theories, one in California Superior Court and the other in United
20   Stated District Court. There was no communication or coordination whatsoever between
21   Plaintiffs’ counsel in the two actions prior to the filing of the Breaux Action. To the contrary, as
22   this Court has noted (e.g., Order re: CAFA Jurisdiction, Dkt. 141), there was significant
23   disagreement between rival Plaintiffs’ counsel, with Crain Counsel raising doubts regarding
24   whether this Court had jurisdiction. At the Court’s invitation (Dkt. 19), Plaintiffs’ counsel across
25   the rival cases negotiated a stipulation with Defendants establishing jurisdiction. Dkt. 20.
26   Afterward, in order to ensure the efficient and effective prosecution of the proposed class’s
27   claims, Plaintiffs’ counsel across the two rival cases negotiated and agreed upon the proposed
28   leadership structure memorialized in the Proposed Order (Dkt. 30-1). Further, in Imran, a
                                                                            PLAINTIFFS’ REPLY ISO JOINT MOTION FOR
     1728226.1                                            -1-              APPOINTMENT OF INTERIM CLASS COUNSEL
                                                                                                    3:19-CV-00717-JST
         Case 4:19-cv-00717-JST Document 41 Filed 05/22/19 Page 3 of 7



 1   leadership appointment was premature because there were other similar cases pending in other
 2   courts, and plaintiffs’ counsel in those cases did not have an opportunity to weigh in. 2019 WL
 3   1509180, at * 10. Here, all pending cases regarding the challenged conduct are before this Court,
 4   and all Plaintiffs’ counsel have weighed in and agreed upon the proposed appointment.
 5   Moreover, the Court in Imran raised doubts whether three co-lead firms could efficiently lead the
 6   litigation, and expressed a preference for a single lead firm. Id., at *11. That is exactly what the
 7   Joint Motion requests: one lead firm to realize greater efficiency and clarity.
 8               Second, the purpose of the Joint Motion is not to “merely maintain the status quo.”
 9   Dkt. 40 at 3 (internal quotation omitted). The status quo consists of two sets of rival Plaintiffs’
10   counsel with no guidance from the Court regarding respective areas of responsibility or authority.
11   Why should this ambiguity continue? “[D]esignation of interim counsel clarifies responsibility
12   for protecting the interests of the class during precertification activities, such as making and
13   responding to motions, conducting any necessary discovery, moving for class certification, and
14   negotiating settlement.” Manual for Complex Litig., § 21.11 (4th ed. 2004). The Proposed Order
15   (Dkt. 30-1) would clarify areas of responsibility and authority and prevent disputes about these
16   issues from arising later in the litigation.
17               The Proposed Order would appoint one of the seven Plaintiffs’ firms as Interim Lead
18   Class Counsel, with specific authority over, for example, distributing work assignments and
19   collecting time and expense reports from all Plaintiffs’ counsel on a periodic basis. Dkt. 30-1 at
20   2. This would permit Interim Lead Class Counsel to ensure efficient and effective prosecution of
21   the Class’s claims, and establish common task codes and billing practices in the event that these
22   records will need to be submitted to the Court. See, e.g., Northern District of California
23   Procedural Guidance for Class Action Settlements, ¶ 6 (“All requests for approval of attorneys’
24   fees must include detailed lodestar information, even if the requested amount is based on a
25   percentage of the settlement fund. Declarations of class counsel as to the number of hours spent
26   on various categories of activities related to the action by each biller, together with hourly billing
27   rate information may be sufficient, provided that the declarations are adequately detailed.”).
28               Granting the Joint Motion would also provide efficiency and clarity for Defendants, since
                                                                         PLAINTIFFS’ REPLY ISO JOINT MOTION FOR
     1728226.1                                          -2-             APPOINTMENT OF INTERIM CLASS COUNSEL
                                                                                                 3:19-CV-00717-JST
         Case 4:19-cv-00717-JST Document 41 Filed 05/22/19 Page 4 of 7



 1   it would establish that any agreement made with Interim Lead Class Counsel would bind all
 2   Plaintiffs. Dkt. 30-1 at 2. That is currently not the case.
 3               Third, Defendants ignore that they have previously stipulated to, and themselves
 4   proposed, a schedule in this case that begins with this Court appointing interim class counsel.
 5   See, e.g., Joint Case Management Statement, Dkt. 126 at 15 (“Defendants’ Proposed Schedule”
 6   begins with a Consolidated Amended Complaint to be filed “7 days after an order appointing
 7   interim class counsel (as the parties stipulated and proposed to the Court in April 4, 2019 (ECF
 8   86))”). Defendants never raised this argument with the Court during the Initial Case Management
 9   Conference. The Court then entered a schedule with deadlines that begin “after an order
10   appointing interim class counsel.” Dkt. 165 at 1. Defendants provide no rationale for why the
11   schedule that they proposed should be amended.
12               Accordingly, the Court should grant Plaintiffs’ Joint Motion for Appointment of Interim
13   Class Counsel. In the alternative, the Court should modify the case schedule to permit Plaintiffs
14   to file their Consolidated Amended Complaint without an order appointing interim class counsel.
15

16   Dated: May 22, 2019                  Respectfully submitted,
17
                                                 /s/ Dean M. Harvey
18                                        Dean M. Harvey (SBN 250298)
                                          Katherine C. Lubin (SBN 259826)
19                                        Adam Gitlin (SBN 317047)
                                          Yaman Salahi (SBN 288752)
20                                        LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                          275 Battery Street, 29th Floor
21                                        San Francisco, CA 94111
                                          Telephone: (415) 956-1000
22                                        dharvey@lchb.com
                                          kbenson@lchb.com
23                                        agitlin@lchb.com
                                          ysalahi@lchb.com
24

25

26

27

28
                                                                         PLAINTIFFS’ REPLY ISO JOINT MOTION FOR
     1728226.1                                          -3-             APPOINTMENT OF INTERIM CLASS COUNSEL
                                                                                                 3:19-CV-00717-JST
         Case 4:19-cv-00717-JST Document 41 Filed 05/22/19 Page 5 of 7



 1                              Benjamin David Elga (pro hac vice)
                                Brian James Shearer (pro hac vice)
 2                              JUSTICE CATALYST LAW
 3                              25 Broadway, 9th Floor
                                New York, NY 10004
 4                              Telephone: (518) 732-6703
                                belga@justicecatalyst.org
 5                              brianshearer@justicecatalyst.org
 6                              Cindy Pánuco (SBN 266921)
 7                              Stephanie Carroll (SBN 263698)
                                Nisha Kashyap (SBN 301934)
 8                              PUBLIC COUNSEL
                                610 South Ardmore Avenue
 9                              Los Angeles, California, 90005
                                Telephone: (213) 385-2977
10
                                Facsimile: (213) 201-4722
11                              scarroll@publiccounsel.org
                                nkashyap@publiccounsel.org
12
                                Stuart T. Rossman (pro hac vice)
13                              (B.B.O. No. 430640)
                                Brian Highsmith (pro hac vice motion forthcoming)
14                              NATIONAL CONSUMER LAW CENTER
                                7 Winthrop Square, Fourth Floor
15                              Boston, MA 02110-1245
                                Telephone: (617) 542-8010
16                              Facsimile: (617) 542-8028
                                srossman@nclc.org
17                              bhighsmith@nclc.org
18                              David Seligman (pro hac vice motion forthcoming)
                                TOWARDS JUSTICE
19                              1410 High Street, Suite 300
                                Denver, CO 80218
20                              Telephone: (720) 441-2236
                                Facsimile: (303) 957-2289
21                              david@towardsjustice.org
22                              Counsel for Individual and Representative Plaintiffs Shonetta
                                Crain and Kira Serna
23

24

25

26

27

28
                                                             PLAINTIFFS’ REPLY ISO JOINT MOTION FOR
     1728226.1                               -4-            APPOINTMENT OF INTERIM CLASS COUNSEL
                                                                                     3:19-CV-00717-JST
         Case 4:19-cv-00717-JST Document 41 Filed 05/22/19 Page 6 of 7



 1                                     /s/ Julian Hammond
                                Julian Hammond (SBN 268489)
 2                              Polina Brandler (SBN 269086)
                                Ari Cherniak (SBN 290071)
 3                              HAMMONDLAW PC
                                1829 Reisterstown Road, Suite 410
 4                              Baltimore, MD 21208
                                Telephone: (310) 601-6766
 5                              Facsimile: (310) 295-2385
                                jhammond@hammondlawpc.com
 6                              pbrandler@hammondlawpc.com
                                acherniak@hammondlawpc.com
 7
                                Laura L. Ho (SBN 173179)
 8                              GOLDSTEIN BORGEN DARDARIAN & HO
                                300 Lakeside Drive, Suite 1000
 9                              Oakland, CA 94612
                                Telephone: (510) 763-9800
10                              Facsimile: (510) 835-1417
                                lho@gbdhlegal.com
11
                                Counsel for Individual and Representative Plaintiff Steven
12                              Breaux
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              PLAINTIFFS’ REPLY ISO JOINT MOTION FOR
     1728226.1                               -5-             APPOINTMENT OF INTERIM CLASS COUNSEL
                                                                                      3:19-CV-00717-JST
         Case 4:19-cv-00717-JST Document 41 Filed 05/22/19 Page 7 of 7



 1                                          FILER’S ATTESTATION
 2               Pursuant to General Order No. 45, § X(B), I attest under penalty of perjury that

 3   concurrence in the filing of the document has been obtained from all the signatories.

 4

 5   DATED: May 22, 2019                           /s/ Dean M. Harvey
                                             DEAN M. HARVEY
 6
                                             LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         PLAINTIFFS’ REPLY ISO JOINT MOTION FOR
     1728226.1                                          -6-             APPOINTMENT OF INTERIM CLASS COUNSEL
                                                                                                 3:19-CV-00717-JST
